PER CURIAM.
We treat petitioner’s request for writ of prohibition as a petition for writ of certiora-ri, Fla.R.App.P. 9.040(c); Robbins v. Pfeiffer, 407 So.2d 1016 (Fla. 5th DCA 1981), grant certiorari, and quash the stay on a finding that the trial court abused its discretion in staying the foreclosure sale. See Lee County Bank v. Christian Mutual Foundation, Inc., 403 So.2d 446 (Fla. 1st DCA 1981), review denied, 412 So.2d 464 (Fla.1982); Regan, Inc. v. Val-Ro, Ltd., 396 So.2d 834 (Fla. 3d DCA 1981).
Petition granted.